DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1 and 8-9 are pending wherein claim 1 is amended and claims 2-7 are canceled. 

Status of Previous Rejections
	The previous rejection of claim 1 under 35 U.S.C. 102(a)(1) as being anticipated by Ghali et al. (General and Localized Corrosion of Magnesium Alloys: A Critical Review) is withdrawn in view of the Applicant’s amendment to claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kuwabara et al. (US 2013/0209195). 
In regard to claims 1-2, Kuwabara et al. (‘195) discloses magnesium alloys having compositions relative to that of the instant invention as set forth below (claims 1-2). 

Element
Instant Claim
(weight percent)
Kuwabara et al. (‘195)
(mass percent)
Overlap
Al
about 0.5 – 2 
0.1 – 6 
about 0.5 – 2 
Si
about 0.1 – 0.2 
0.01 – 2 
about 0.1 – 0.2 
Mn
0 – about 0.15 
0.01 – 2 
0.01 – about 0.15 
Zn
about 1 – 3 
0.1 – 6 
about 1 – 3 
Sn
about 0.1 – 0.15
0.1 – 6 
about 0.1 – 0.15 
Mg
Balance
Balance
Balance


	The Examiner notes that the amounts of aluminum, silicon, manganese, zinc and tin disclosed by Kuwabara et al. (‘195) overlap the amounts of the instant invention, which is prima facie evidence of obviousness. MPEP 2144.05 I. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to select the claimed amounts of aluminum, silicon, manganese, zinc and tin from the amounts disclosed by Kuwabara et al. (‘195) because Kuwabara et al. (‘195) discloses the same utility throughout the disclosed ranges. 
	With respect to the recitation “die casting alloy” in claim 1, since this recitation would not further limit the structure of the alloy, this limitation has been considered an intended use of the alloy. MPEP 2111.02 II. 
	With respect to the recitation “wherein a ratio of tin (Sn)/silicon (Si) is of about 0.5 to 1.5” in claim 1, Kuwabara et al. (‘195) discloses 0.1 to 6 mass percent tin and 0.01 to 2 mass percent silicon and therefore the ratio would be from 0.005 to 600, which encompass the range of the instant invention. 
	With respect to the recitation “wherein a corrosion rate is of about 4 mg/cm2/day or less” in claim 1, Kuwabara et al. (‘195) discloses a substantially similar alloy composition. Therefore, the claimed property would be expected. MPEP 2112.01 I. 
	In regard to claims 8-9, Kuwabara et al. (‘195) discloses wherein the magnesium alloys would be used in car parts and casings of electronic/electric appliances [0002]. Therefore, it would be expected that the alloys would be applicable to casings of electronic/electric appliances used in cars. 

Response to Arguments
Applicant's arguments filed August 3, 2021 have been fully considered but they are not persuasive. 
First, the Applicant primarily argues that in one preferred aspect, a ration of tin/silicon is of about 0.5 to 1.5 and a corrosion rate is of about 4 mg/cm2/day or less and Applicants submit that the instantly claimed Sn/Si ratio can be important to provide this corrosion rate. The Applicant further argues that the corrosion rate was shown to be greater than the corrosion rate in the case where either tin or silicon was selected and added. 
In response, the Examiner notes that AZ91D which has a ratio of tin to zinc of 6 had a corrosion rate of 3.49 mg/cm2/day and therefore the ratio of tin to zinc being within the range of about 0.5 to 1.5 would not appear to be critical. 
Second, the Applicant primarily argues that the amount of copper in the alloy composition, about 0.5 weight percent or less copper can be important to provide the instantly claimed property of a corrosion rate of about 4 mg/cm2/day or less.
In response, the Examiner notes that the scope of the claim 1 includes values greater than 0.5 weight percent copper since “about” language is used and therefore it is unclear whether 0.5 weight percent copper would be the critical value or some other value since Applicant’s claim is not commensurate in scope with the argument that 0.5 weight percent would be critical. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessee Roe whose telephone number is (571)272-5938.  The examiner can normally be reached on Monday thru Friday 7:30 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSEE R ROE/Primary Examiner, Art Unit 1796